DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected based on lack of positive antecedent basis of “the DDC” on line 2.
Claim 6 is rejected based on lack of positive antecedent basis of “the DDC” on line 2.
Claim 9 is rejected because it is not clear what “NVM” stands for as used throughout the claim. 
Claims 10-14 are rejected because they depend on claim 9.
Claim 11 is also rejected based on lack of positive antecedent basis of “the discovery controller” on lines 1-2.
Claim 16 is rejected because it is not clear what “NVM” stands for as used throughout the claim. While the claim defines NVMe-oF, it does not define NVM. Claim 16 is also rejected because it is not clear what is meant by “to obtain discovery information associated with about a set of subsystem interfaces” on lines 14-15.

Claim 17 is also rejected based on lack of positive antecedent basis of “the at least some parts of the NVM subsystem” on line 3.
Claim 18 is also rejected based on lack of positive antecedent basis of “the DDC” on lines 1-2.
Claim 19 is rejected because it is not clear what is meant by “sends the request for information in response to establish a connection” on lines 1-2. Claim 19 is also rejected based on lack of positive antecedent basis of “the DDC” on line 2.

Double Patenting
Claim 1,3-12, and 15 of this application is patentably indistinct from claim 1,2,4-12, and 14, respectively, of Application No. 17/200,896. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
There are some minor differences between the claims, for example in claims 5 and 6, however, the examiner presumes that these differences are simply typographical errors.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13,14, and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “sending to a centralized discovery controller a multicast Domain Name System (mDNS) communication that comprises information about subsystem interfaces on a port, the subsystem interfaces being associated with an unregistered IP address; receiving at the port from the centralized discovery controller a request for information associated with a set of subsystem interfaces that are accessible via the port; and sending to the centralized discovery controller (CDC) discovery information that enables a host to access at least a subset of the set of subsystem interfaces.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186